Order entered June 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01256-CV

                  KELLEY & WITHERSPOON, LLP, ET AL, Appellants

                                                V.

                               JEANETTE HOOPER, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. 09-03060-E

                                           ORDER
       We GRANT appellee’s Agreed Motion to Accelerate Issuance of Mandate. We direct

the Clerk of the Court to issue the mandate forthwith.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE